Michael ¥. Dubis, S.C.

Attorney & Counselor at Law

Attorney Michael ¥. Dubis Mary Ellen Sikora, Paralegal
Attorney Anthony J. Kryshak LI, of counsel Debra J. RatKowsKki, Legal Secretary

June 22, 2020

STATUS REPORT RE:

Terri S. Schubkegel

Non-filing souse Peter Schubkegel
#17-27107 kmp Ch7

To creditors and all interested parties:

This is a status report. The proposed buyer of the home, as of yet, has not been cleared for closing. He
is represented by counsel who hopes he will be cleared by mid July. Obviously, this date is almost two
months from the first projected date in late May. The Trustee has lost his patience . By July 19*", 2020,
the Trustee must close or receive a satisfactory commitment to close. If the matter closes as hoped in
compliance with the Court Order authorizing the sale, the distributions will be minimally affected except
for secured creditors. This sale is the only way to maximize distributions to creditors and to allow the
debtor and the non-filing soouse to remain in their home. If the sale does not take place, the Trustee
will have to hire counsel for several matters, including the very real chance that the Trustee will file suit
for the eviction of the debtor and her family from the premises and lease the same until the Trustee
sells it. The dividend to unsecured creditors will be seriously impacted.

Wary trudeyours,

AELF. QUBIS~ (
n Bankruptcy

   
 
  

    

Waterford Office: Mailing Address: P.O. Box 58, Waterford, WI 53185
Office Address: 208 E Main Street, Waterford, WI 53185
262-534-6950 * 262-534-7367 FAX
Tichigan/Wind Lake Office (Michael F. Dubis only): 7802 Town Line Road, Waterford, WI 53185 * 262-895-6345
mdubis@tds.net * www.michaelfdubis.com

Case 17-27107-kmp Doc138 Filed 06/22/20 Pagelof1
